DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/469,510, filed 09/08/2021 and claims priority from US Provisional Application 63/075,513, filed 09/08/2020.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of 11/22/2021.
Claims 1-19 are pending, of which claims 1, 10, and 15 are independent.
All pending claims have been examined on the merits.  

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 6A, 6B, 6C, 6D, 7B, 7C, and 8 contain grey scale imagery, and therefore are not exclusively black & white. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 

Claim Objections
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. 
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 9, 13, 14, 18, and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
More specifically, claims 5, 9, 13, 14, 18, and 19 recite the limitation “the plurality of dynamic buyer-DBT weights”.  There is insufficient antecedent basis for this limitation in these claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a abstract idea (i.e. a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  More specifically, the claimed invention is directed to an abstract idea.
More specifically, claims 1-19 recite an abstract idea: “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
In the alternative, claims 1-19 recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.  (For example, the claims recite “determin[ing] a seller overall probability of default” by using “weights” and “variables”). 
The abstract idea elements in independent claim 10 are shown in regular font.  The “additional elements” are shown in underlined font:
10. An apparatus for generating a real-time risk score associated with financing of an invoice based on real-time transaction data, the apparatus comprising:

one or more processors; and

one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to:

store a seller profile corresponding to a seller that issues invoices, the seller profile comprising an invoice transaction history, each invoice in the invoice transaction history being associated with a buyer responsible for payment of the invoice;

determine a seller internal probability of default corresponding to a target invoice issued by the seller based at least in part on the invoice transaction history associated with the seller;

determine a seller overall probability of default based at least in part on a plurality of seller-default variables and a plurality of dynamic seller-default weights associated with the plurality of seller-default variables, the plurality of seller-default variables comprising a seller integrity score, one or more secondary probability of default scores associated with the seller, and the seller internal probability of default, wherein current values of the plurality of dynamic seller-default weights are determined based at least in part on real-time monitoring of transactions in the invoice transaction history of the seller profile; and

generate a real-time risk score associated with a potential funder financing the target invoice based at least in part on the seller overall probability of default.

This abstract idea is not integrated into a practical application, because:
The claim is directed to an abstract idea with additional generic computer elements. The generically recited computer elements (one or more processors, and one or more memories operatively coupled to at least one of the one or more processors) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer;
The claim amounts to adding the words "apply it" (or an equivalent expression) to implementing the abstract idea on the additional generic computer elements, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
The extra solution step (e.g. “store a seller profile corresponding to a seller that issues invoices”) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. Moreover, the claim does not even recite a step in which the “real-time risk score” is outputted after it is generated;
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, because:
When considering the elements "alone and in combination", the additional elements  (one or more processors, and one or more memories operatively coupled to at least one of the one or more processors) do not add significantly more (also known as an "inventive concept") to the abstract idea, for the reasons recited immediately above (The claim amounts to adding the words "apply it" to implementing the abstract idea on the additional generic computer elements). 
In regards to the extra solution activities (e.g. “store a seller profile corresponding to a seller that issues invoices”), these are well-understood, routine, and conventional computer functions, as recognized by the court decisions listed in MPEP § 2106.05(d).
Independent claims 1 and 15 are rejected on the same grounds as independent claim 10.
All dependent claims are also rejected, by virtue of their dependency on a rejected independent claim, and because they merely further define the abstract idea. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Independent claims 1, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 11,393,023 B1 to Daya et al. (“Daya”, Eff. Filed on July 19, 2019), in view of US 9,892,458 B1 to Shearer et al. (“Shearer”, Eff. Filed on March 31, 2015).
In regards to claim 1, Daya teaches the following features:
1. A method executed by one or more computing devices for generating a real-time risk score associated with financing of an invoice based on real-time transaction data, the method comprising:

(See Daya, col. 3, lines 9-29: “Once the credit offer system obtains the initial set of data associated with the merchant, the credit offer system may analyze the data to infer or to otherwise determine information that it may use to determine the merchant's repayment risk score, which may correspond to a risk of the merchant defaulting on the credit offer, and the kind of credit offer to extend to the merchant that would best suit the merchant. For example, the credit offer system may determine from the data, information associated with the merchant such as income, expenses, debt, cash flow, and the like. As the credit offer system determines such information from the data, the credit offer system may build a profile of the merchant based on such information to make projections regarding the merchant's future, such as by projecting future cash flow of the merchant, the ability of the merchant to repay the credit offer, future business needs of the merchant, and the like, which the credit offer system may use to determine the merchant's repayment risk, whether to make a credit offer to the merchant, as well as what kind of credit offer to make to the merchant.”)

(See Daya, col. 4, lines 25-45: “However, if the credit offer system determines that it still does not have sufficient information regarding the merchant in order to make a credit offer to the merchant, the credit offer system may continue to intelligently request additional data associated with the merchant to derive additional information associated with the merchant to improve its ability to more accurately make projections regarding the merchant's future, until it determines that it has sufficient information associated with the merchant in order to make a credit offer to the merchant. In addition, as the credit offer system determines more and more information associated with the credit, it can continually, for example in real-time, tailor the credit offer to better suit the merchant's business needs. In this way, the credit offer system may be able to intelligently request data associated with a merchant in order to make a credit offer to the merchant. In response of the request for data, the credit offer system may connect with a single or a combination of data sources to furnish the requested data so that the credit offer system may generate a credit offer and its terms based at least in part on the requested data.”)

determining a seller overall probability of default … 

(See Daya, col. 23, lines 5-25: “In another example, credit offer engine 106 may determine, based on any, some, or all of the information included in profile 114, a risk of default for merchant 112 that may correspond to an estimate of merchant 112's likelihood of default on a potential credit offer from credit offer system 104. The likelihood of default may be represented by a probability or percentage value (e.g., 10%, 20%, 30%). Credit offer engine 106 may compare the calculate probability of default for a particular merchant (e.g., merchant 112) with a threshold value (e.g., 15%). If credit offer engine 106 determines that merchant 112's probability of default is below the threshold value, credit offer engine may determine that merchant 112 qualifies for a credit offer from credit offer system 104. Conversely, if credit offer engine 106 determines that the probability of default is above the threshold value, or if profile 114 does not sufficient information for credit offer engine 106 to determine a probability of default level for merchant 112, credit offer engine 106 may determine that the data associated with merchant 112 is not sufficient for credit offer system 104 to extend the credit offer to merchant 112.”)

wherein current values of the plurality of dynamic seller-default weights are determined based at least in part on real-time monitoring of transactions in the invoice transaction history of the seller profile; and

(See Daya, col. 25, lines 52-65: “Process 300 may proceed to block 304, where credit offer system 104 may obtain, in real-time, data associated with merchant 112. Data associated with merchant 112 may include any suitable data that may be used by credit offer system 104 in determining whether to make a credit offer to merchant 112. Data may include financial data associated with merchant 112 such as bank account statements, credit reports, accounting records, and the like. Data may also include non-financial data associated with merchant 112, such as data regarding the location or locations of merchant 112, the schedule of business hours of merchant 112, weather forecast information at merchant 112's location, package shipping information associated with merchant 112, and the like.”)

(See Daya, col. 26, lines 13-22: “Credit offer system 104 may obtain such data in real-time, meaning, for example, that as soon as it receives, from computing device 102, the information for accessing the data at a third-party data source, credit offer system 104 may utilize the information received from computing device 102 to access the data at the third-party data source. In this way, credit offer system 104 may access the data at the third-party data source in a matter of seconds or minutes after receiving the information for accessing the data at the third-party data source.”)

(See Daya, col. 25, lines 52-65: “Once credit offer system 104 has obtained the data, process 200 may proceed to block 306, where credit offer system 104 may determine, in real-time, one or more credit offers to make to merchant 112. By making such a determination in real-time, credit offer system 104 may be able to notify merchant 112 regarding one or more credit offers for which merchant 112 qualifies in a matter of minutes (e.g., less than 5 minutes) after merchant 112 requests a credit offer from credit offer system 104.”)

generating a real-time risk score associated with a potential funder financing the target invoice based at least in part on the seller overall probability of default.

(See Daya, col. 23, lines 5-25: “In another example, credit offer engine 106 may determine, based on any, some, or all of the information included in profile 114, a risk of default for merchant 112 that may correspond to an estimate of merchant 112's likelihood of default on a potential credit offer from credit offer system 104. The likelihood of default may be represented by a probability or percentage value (e.g., 10%, 20%, 30%). Credit offer engine 106 may compare the calculate probability of default for a particular merchant (e.g., merchant 112) with a threshold value (e.g., 15%). If credit offer engine 106 determines that merchant 112's probability of default is below the threshold value, credit offer engine may determine that merchant 112 qualifies for a credit offer from credit offer system 104. Conversely, if credit offer engine 106 determines that the probability of default is above the threshold value, or if profile 114 does not sufficient information for credit offer engine 106 to determine a probability of default level for merchant 112, credit offer engine 106 may determine that the data associated with merchant 112 is not sufficient for credit offer system 104 to extend the credit offer to merchant 112.”)

The Examiner interprets that Daya’s “likelihood of default on a potential credit offer” is equivalent to the claimed “risk score”.

However, under a conservative interpretation of Daya, it could be argued that Daya does not explicitly teach the following features, which are taught by Shearer:
storing a seller profile corresponding to a seller that issues invoices, the seller profile comprising an invoice transaction history, each invoice in the invoice transaction history being associated with a buyer responsible for payment of the invoice;

(See Shearer, col. 4, lines 56-67: “The invoice module 132 includes software and/or logic for analyzing a plurality of signals generated from the other services 124 and the merchant account information database 128 to determine a terms for invoices. For example, the invoice module 132 may determine the invoice terms using one or more of the plurality of signals from the other services 124 and the merchant account information database 128. In some embodiments, such as that described in the example of FIG. 2, the invoice module may receive an input from the merchant 101 specifying a weight (e.g., user preference) for each of a plurality of factors before determining the terms.”)

(See Shearer, col. 5, lines 1-9: “The merchant account information database 128 securely stores merchant account information. In one embodiment, the merchant account information database 128 includes merchant name, contact information (e.g., telephone numbers, email address, the merchant's address and one or more financial accounts to which funds collected from buyers will be deposited), a transaction history for the merchant, and the like. Further, the merchant information database 128 may include a merchant profile created for each merchant.”)

determining a seller internal probability of default corresponding to a target invoice issued by the seller based at least in part on the invoice transaction history associated with the seller;

(See Shearer, col. 2, lines 1-16: “For example, a first merchant may use an interface provided by the payment processing system to input information for an invoice to be sent to another person for goods or services used in running the merchant's business. The person receiving the invoice may be a second merchant that has an account with the payment processing service provider who operates the payment processing system. The payment processing system may take what is known from processing payments and providing other services to the second merchant to determine whether the second merchant qualifies for a financing offer to pay the invoice. A financing offer may include a cash advance, loan, or the like that is sent to the first merchant for payment of the invoice and the payment processing system withholds a portion of each transaction processed for the second merchant for repayment of the financing.”)

The Examiner interprets that Shearer’s “determin[ing] whether the second merchant qualifies for a financing offer to pay the invoice” is an obvious variation of the claimed “determining a seller internal probability of default corresponding to a target invoice issued by the seller”, because both are indicators of creditworthiness, and they are correlated to one another.

determining a seller overall probability of default based at least in part on a plurality of seller-default variables and a plurality of dynamic seller-default weights associated with the plurality of seller-default variables, the plurality of seller-default variables comprising a seller integrity score, one or more secondary probability of default scores associated with the seller, and the seller internal probability of default, 

(See Shearer, col. 7, lines 30-43: “FIG. 5 is a flow diagram of an example process 500 for generating terms of an invoice for a merchant. At 502, the invoice module 132 receives a request from a first merchant (e.g., merchant 101) to generate an invoice for a second merchant (e.g., merchant 102). In one embodiment, the invoice module 132 receives a request including a weight for a plurality of factors from the first merchant to generate the invoice for the second merchant. For example, as described elsewhere herein, the weight for the plurality of factors may indicate a level of importance for each factor from the first merchant. In some other embodiments, the invoice module 132 may receive from the first merchant a request including an invoice amount, a weight for each of a plurality of factors, and identifying information for the second merchant.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining in real-time a “likelihood of default on a potential credit offer”, as taught by Daya above, with “determin[ing] whether the second merchant qualifies for a financing offer to pay the invoice”, as further taught by Shearer above (see Shearer, col. 2, lines 1-16), because both are indicators of creditworthiness, and they are correlated to one another.  
In regards to independent claim 10, it is rejected on the same grounds as independent claim 1.
In regards to independent claim 15, it is rejected on the same grounds as independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2020/0118207-A1 to Jovanovic (“Jovanovic”. Eff filed on Oct. 11, 2018). See abstract:
“An apparatus and method facilitate sale of an invoice from a seller to a buyer. An invoice is received, by the apparatus, for sale by a seller, the invoice to be paid by a payer after the sale of the invoice to a buyer. The apparatus accesses a blockchain associated with both the seller and the buyer of the invoice, the blockchain storing a ledger of past invoice sales by the seller and past invoice purchases by the buyer. The apparatus generates a first rating score for the seller and a second rating score for the payer, the first and second rating scores being based on the ledger of past invoice sales by the seller stored on the blockchain and past invoice payments by the payer, respectively. The apparatus sends an offer to a buyer to sell the invoice at a discounted price.”

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

July 30, 2022